Election/Restriction
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The communications received 10/29/2018 have been filed and considered by the Examiner. Claims 14-29 are pending and subject to a restriction requirement.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 14-22, drawn to a spacer.
Group II, claim(s) 23-28, drawn to a method to produce a spacer.
Group III, claim(s) 29, drawn to a multiple insulating glazing unit with a spacer.


The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of the spacer of claim 14, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Mader (US 2012/0141699) hereinafter MADER which was supplied in the IDS field 10/29/2018 as evidenced by Parker (Materials for the Chemical Process and Food Industries, 2019).

MADER discloses a spacer that can be used in insulating glazing units. The spacer is based on an extruded main body (one piece of a polymer) [0011-12].
There is a first pane contact leg [refer to modified figure below].
There is a second pane contact leg parallel to the first pane contact leg [refer to modified figure below].

    PNG
    media_image1.png
    612
    685
    media_image1.png
    Greyscale


There is a first glazing interior leg [refer to modified figure below].
There is a second glazing interior leg [refer to modified figure below].

    PNG
    media_image2.png
    612
    703
    media_image2.png
    Greyscale

There is an outer leg.

    PNG
    media_image3.png
    612
    685
    media_image3.png
    Greyscale

There is a first hollow chamber that extends along a first direction (it is understood that these spaces are hollow before receiving a desiccant) [refer to modified figure below; 0013].
There is a second hollow chamber that extends parallel to the first direction (it is understood that these spaces are hollow before receiving a desiccant) [refer to modified figure below; 0013].

    PNG
    media_image4.png
    612
    685
    media_image4.png
    Greyscale

There is a groove with a first groove side leg and a second groove side leg to receive a pane [see the modified figure below].

    PNG
    media_image5.png
    612
    685
    media_image5.png
    Greyscale

The groove runs between the first hollow chamber and the second hollow chamber along the first direction [see the modified figure above]. 


From a cross-section perspective, the first hollow chamber is enclosed by the first pane contact leg, the first glazing interior leg, and a first section of the outer leg and the second hollow chamber is enclosed by the second pane contact leg, the second glazing interior leg, and a second section of the outer leg [see the modified figures above].


    PNG
    media_image6.png
    612
    685
    media_image6.png
    Greyscale

The pane receiving socket is made of a polymer with a shore A hardness between 10 to 80 measured per DIN SIO 7619-1  [0011-12] (the entire body made of ethylene propylene diene rubber which as evidenced by PARKER has a shore A hardness level between 25-95 which overlaps the claimed range) [PARKER: pg. 3-4]. Overlapping ranges are prima facie obvious [see e.g. MPEP 2144.05].
A surface of the pane receiving socket has a receiving recess which is substantially parallel to the groove and decreasingly tapered when viewed in a cross-section in a direction of .

A telephone call was made to Robert Perez on 02/02/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414.  The examiner can normally be reached on M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/E.V./             Examiner, Art Unit 1748                                                                                                                                                                                           
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712